BATTAGLIA, J.,
concurring.
I write separately in concurrence because I agree that the collection of Corbin’s DNA from the straw used to complete a court-ordered breath test was not a violation of the Fourth Amendment. I disagree with the majority opinion, however, not only because I adhere to the abandonment theory adopted by the Court in Williamson v. State, 413 Md. 521, 993 A.2d 626 (2010), but also because I believe that the majority inappropriately extends an already unfounded legal analysis expounded in King v. State, 425 Md. 550, 42 A.3d 549 (2012).
I. Abandonment
In Williamson v. State, 413 Md. at 536-42, 993 A.2d at 635-38, Kelroy Williamson, who had been convicted of rape as well *517as other charges, argued that DNA evidence recovered from a cup that he discarded after eating a meal, while being detained on charges related to an open arrest warrant, not the subject of the DNA analysis, should have been suppressed, because of an alleged privacy interest in the cup. We held that Williamson
unequivocally abandoned the McDonald’s cup after he had been offered a meal, accepted it, and then threw the debris from the meal on the floor. He certainly did not retain the cup as his own and clearly, while in the premises of the prison, could not reasonably expect that the police would not collect, and potentially investigate, the trash he discarded in his cell.
Williamson, 413 Md. at 536-37, 993 A.2d at 635. In holding that the motion to suppress the DNA evidence obtained was properly denied by the trial court, because Williamson had abandoned the cup, we relied on Venner v. State, 279 Md. 47, 367 A.2d 949 (1977), as well as United States v. Cox, 428 F.2d 683 (7th Cir.1970).
In Venner, Charles Venner, who had been convicted of drug charges, argued that the evidence obtained from seizing balloons containing hashish oil from his stools, deposited in a hospital bedpan, should have been suppressed because officers did not secure a search warrant. Venner, 279 Md. at 48-49, 367 A.2d at 950-51. We held that Venner’s motion to suppress this evidence was properly denied because the stools were abandoned property and not subject to the protections of the Fourth Amendment.
In Cox, the Court of Appeals for the Seventh Circuit considered whether DNA evidence obtained from the warrant-less seizure of hair clippings taken from a prisoner was subject to suppression. Cox was in State police custody as a suspect in a robbery when FBI agents arranged for prison officials to give Cox a routine haircut. After the haircut, the clippings were retained by the prison officials and DNA extracted from them was used as evidence. The Court of Appeals for the Seventh Circuit noted that “the ‘seizure’ did *518not occur when the hair was cut, but when the government preserved and appropriated the clippings which the defendant had voluntarily abandoned.” Cox, 428 F.2d at 687. Additionally, the Court of Appeals for the Seventh Circuit, akin to our analysis in Venner, stated that “Cox, however, never indicated any desire or intention to retain possession of the hair after it had been scissored from his head. Clippings such as those preserved in the instant case are ordinarily abandoned after being cut. Cox in fact left his hair and never claimed otherwise.” Id.
Under Williamson, the threshold inquiry was whether the property upon which the DNA was deposited had been abandoned — whether the depositor had ever indicated any desire to retain the item within which the DNA was contained or upon which it was deposited. See Stanberry v. State, 343 Md. 720, 731, 737, 684 A.2d 823, 829, 831 (1996) (“Intent to abandon must ordinarily be assessed based on external manifestations such as the owners words and actions.”).
Lest from the majority one think that abandonment does not have any contemporary “feet,” I need only refer to People v. Thomas, 200 Cal.App.4th 338, 132 Cal.Rptr.3d 714 (2011), discussing facts remarkably similar to the case at bar, in which Thomas had been driving his car when police pulled him over for traffic violations and gave him an alcohol breath test. He passed the test and was allowed to leave, but police retained the plastic cap upon which he placed his mouth when taking the breath test. DNA was recovered from the straw linking Thomas to a rash of burglaries, for which he was convicted. In rejecting Thomas’s argument that his DNA was collected in violation of the Fourth Amendment, the California intermediate appellate court held that Thomas “abandoned any expectation of privacy in the saliva he deposited on the device when he failed to wipe it off.” Id. at 342, 132 Cal.Rptr.3d 714. The court reasoned that, because Thomas had implicitly consented to the alcohol testing under the California vehicle code as a result of his licensure, he could not contest the validity of the acquisition of his saliva, and, because he *519abandoned his saliva, he could not contest its later testing for DNA.
Abandonment, thus, provides a viable analytical framework in this case, based on our jurisprudence and especially that of the Seventh Circuit in Cox, which addressed abandonment of hair clippings that were collected by authorities. Certainly, if the minutiae of hair clippings can be abandoned, so clearly can saliva on a straw be.
The majority, however, does not even mention, let alone distinguish, Cox and Venner, although relied upon by the State, nor attempts to explain why the rationale of abandonment is not viable. Rather, the majority simply states that, “[w]e do not subscribe to the notion that the Fourth Amendment is not applicable because Corbin voluntarily ceded a privacy interest in his saliva and the straw by failing to make an effort to ‘gain possession’ of the State-owned and State-administered testing apparatus.”
This notion of voluntariness pervades Corbin’s assertions but in the context of a situation in which he was forced to blow into the straw, thus involuntarily depositing his DNA. The issue is not whether he was forced to use a straw, but, rather, whether he abandoned the straw onto which he deposited his DNA, just as in Cox, 428 F.2d 683 (7th Cir.1970), in which Cox was required to submit to a haircut, but was found to have voluntarily abandoned his hair clippings, because “Cox ... never indicated any desire or intention to retain possession of the hair after it had been scissored from his head____Having voluntarily abandoned his property, in this case his hair, Cox may not object to its appropriation by the Government.” Cox, 428 F.2d at 687-88.
Whether or not Corbin earlier refused to provide a DNA sample also is not relevant to the analysis of abandonment of the straw, as the Massachusetts and New York Courts have recognized. In Commonwealth v. Bly, 448 Mass. 473, 862 N.E.2d 341 (2007), the Supreme Judicial Court of Massachusetts considered whether it was proper for a trial court to admit DNA evidence obtained from cigarettes and a water *520bottle left behind by the defendant after a police interrogation. Bly had been incarcerated in the Massachusetts Correctional Institutional at Norfolk for an unrelated matter when police visited him to ask for a blood sample to use in a murder investigation. Bly refused to give a blood sample, but he smoked three cigarettes from a pack provided by police and drank from a water bottle they also had provided him. After the meeting between Bly and the police was over, detectives collected the cigarette butts and water bottle for DNA analysis. Bly, 862 N.E.2d at 349 n. 3. Bly sought to suppress the DNA match between his DNA left on the items at the jail and the DNA evidence, claiming his Fourth Amendment rights were violated. In affirming the denial of the motion to suppress the DNA evidence, the court held that Bly did not manifest a subjective expectation of privacy in DNA left on the discarded cigarette butts and water bottle, despite his earlier refusal to provide a DNA sample, because he made no effort to reclaim the items or take them with him after his interview with police. Id. at 356-57. Moreover, the court did not find compelling Ely’s contention that because the institutional rules prevented him from leaving with items with which he did not arrive, he did not freely abandon his property. Id.
In People v. Sterling, 57 A.D.3d 1110, 869 N.Y.S.2d 288 (2008), the New York intermediate appellate court considered whether DNA evidence that was obtained from a milk carton left over from lunch was properly admitted against Sterling, who had been convicted on charges of rape, sodomy, and burglary. Id. at 289. Sterling was incarcerated in the Tioga County Jail for an unrelated offense when police arranged a meeting with him to ask for a DNA sample in connection with the crimes for which he was ultimately convicted. After he refused to give the sample, a correctional officer was ordered to retain whatever remained from Sterling’s lunch tray for DNA analysis. Sterling unsuccessfully sought to suppress the DNA evidence obtained from the milk carton from his lunch, arguing that it was the product of an illegal search, but, as in Bly, the appellate court in Sterling did not accept Sterling’s contention that his previous refusal to give a DNA sample was *521sufficient to manifest an expectation of privacy in his DNA on the discarded milk carton.
Thus, unlike what the majority in this case rejects, abandonment is a basis for the retrieval of Corbin’s DNA from the straw.
II. King
The majority’s reliance on King v. State, 425 Md. 550, 42 A.3d 549 (2012), also is misplaced and cannot be reconciled with the rationale utilized by the King majority. The muddle is partly a result of the confusion created by the majority opinion in King, which was decided subsequent to Williamson and which, sub silentio, eviscerates one of its underpinnings. The Corbin majority also further jumbles King by providing for DNA collection when DNA could not have been collected under the statute interpreted in King.
In King, the Court considered the validity, also under the Fourth Amendment, of additions, in 2008, to the Maryland DNA Collection Act, Section 2-501 et. seq. of the Public Safety Article, Maryland Code (2003, 2011 Repl.Vol.). Specifically at issue was Section 2-504(3), which provided for the collection of DNA samples for individuals who were arrested and charged, but not yet convicted,1 of either a crime of violence or burglary, or an attempt thereof.2
*522King had been arrested for first and second degree assault. After he was transported to Central Booking following his arrest, King’s DNA was collected pursuant to Section 2-504(3) of the DNA Collection Act, because he was arrested and charged with a crime of violence. After processing his DNA sample and uploading his DNA profile onto the Maryland DNA database, police received a hit that King’s DNA matched evidence recovered from an unsolved rape. The. rape happened approximately six years before King’s DNA was collected and involved a man wearing a scarf over his face and a hat, armed with a handgun, breaking into a woman’s home. The victim was unable to identify her assailant at the time the crime occurred, and police did not make any arrests.
After being notified of the match, police presented the evidence to a grand jury, which returned an indictment against King for numerous crimes, including first degree rape. The police also obtained a search warrant to collect a second DNA sample from King. In an effort to suppress the DNA samples collected from him, King argued that the DNA Collection Act was unconstitutional, such that his DNA was impermissibly collected after his arrest for assault and, “therefore King’s arrest was invalid.” King v. State, 425 Md. at 559, 42 A.3d at 554. The trial judge disagreed, relying on the principles in our opinion in State v. Raines to uphold the constitutionality of the DNA Collection Act as applied to arrestees, and King was ultimately convicted.
Before us, King argued that, because he was a mere arrestee and not a convict, he was “cloaked with the assumption of innocence until proven guilty,” id. at 562, 42 A.3d at 556, such that the warrantless and suspicionless collection of his DNA *523was a violation of the Fourth Amendment. The State countered that the DNA Act limits the use of lawfully acquired DNA to only identification, and that the government has a compelling interest in correctly identifying arrestees, while “arrestees have no expectation of privacy in their identity.” Id. Ultimately, the King majority held the DNA collected from King should have been suppressed, because of its assessment that collecting King’s DNA under the Act was an unconstitutional violation of his privacy rights under the Fourth Amendment.3
In reaching its holding suppressing the DNA results, the majority employed the totality of the circumstances test enunciated by the United States Supreme Court in United States v. Knights, 534 U.S. 112, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). Under that test, a court must evaluate the reasonableness of a warrantless search or seizure “by assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate government interests.” King, 425 Md. at 563, 42 A.3d at 557, quoting Knights, 534 U.S. at 118—119, 122 S.Ct. at 591, 151 L.Ed.2d at 505 (2001).
The King majority opined that King had “an expectation of privacy to be free from warrantless searches of his biological material and all of the information contained within that material.” King, 425 Md. at 595, 42 A.3d at 576. The Court directly rejected the analogy between fingerprints and DNA, an analogy we explicitly sanctioned two years before in Williamson v. State, 413 Md. 521, 542, 993 A.2d 626, 639 (2010), juxtaposing the theories that, “[t]he information derived from *524a fingerprint is related only to physical characteristics and can be used to identify a person, but no more,” while a “DNA sample, obtained through a buccal swab, contains within it unarguably much more than a person’s identity.” King, 425 Md. at 595-96, 42 A.3d at 576-77. The majority was unable to “turn a blind eye to the vast genetic treasure map that remains in the DNA sample retained by the State.” Id. at 596, 42 A.3d at 577. Balanced against this vast “treasure map” of genetic markers, as yet undiscovered and undocumented, the government’s interests in including and excluding perpetrators of serious crimes fell short.
This vast treasure trove analysis remains, however, the stuff of conjecture, because, as we recognized in Williamson v. State, 413 Md. 521, 993 A.2d 626 (2010), the DNA Collection Act limits the use of DNA collected to identification only, both to include and exclude suspects, such that the use of DNA profiles is “akin to that of a fingerprint.” Id. at 542, 993 A.2d at 639. Importantly, in Williamson, we recognized that the argument that a DNA sample under the Act could be used for much more than identification as nothing more than a “parade of horribles” that had not been shown to have occurred, stating that “[w]hile there may be debate regarding privacy concerns should technological advances permit testing of DNA to glean more information from acquired DNA than mere identification, that debate does not have ‘feet’ in the present case.” Williamson, 413 Md. at 543, 993 A.2d at 639. The debate did not have any more foundation in King, decided two years later.
The King holding, as it eviscerated Williamson, is now itself undercut by the majority in this case, because, under Section 2-504(a)(1) of the DNA Collection Act, DNA can be collected only from people convicted of “a felony or a violation of [Section] 6-205 or [Section] 6-206 of the Criminal Law Article,” penalizing burglary in the fourth degree and the possession of burglar’s tools with the intent to break into a motor vehicle, as well as being present in a motor vehicle with the intent to commit a theft of the vehicle or property therein, respectively. Thus, unless an individual is convicted of one of *525those offenses or consents4 absent a warrant, DNA cannot be collected. In the present case, Corbin was convicted of driving under the influence, a misdemeanor,5 which is not among the offenses for which one is convicted, where DNA collection is authorized under the Act.
As a result of the present case interpreting the Fourth Amendment, a probationer convicted of a crime for which DNA could not be collected under the DNA Collection Act, will have his DNA collected without his consent and without a warrant, although our Legislature clearly did not provide for such in the Act. Although the instant majority would have the distinction hinge on the fact that the present case does not involve statutory interpretation, as in King, both this case and King involve a Fourth Amendment analysis. Reconciliation can only be that those on probation, even for petty offenses, have no expectation of privacy in the “treasure trove” of their genetics, while arrestees for felonies, even with serious records, do in their identification. Conversely, then the State, according to the majority, has a greater interest in collecting DNA from someone convicted of driving under the influence than it does in collecting DNA from an individual arrested on probable cause for a crime of violence. The equation is all wrong.
Because I believe Corbin abandoned the straw, I would affirm his conviction.

. Previously, in State v. Raines, 383 Md. 1, 857 A.2d 19 (2004), we upheld the validity of the DNA collection statute with respect to those convicted of a qualifying crime.


. Section 2-504(3) provided:
(3) (i) In accordance with regulations adopted under this subtitle, a DNA sample shall be collected from an individual who is charged with:
1. a crime of violence or an attempt to commit a crime of violence; or
2. burglary or an attempt to commit burglary.
(ii) At the time of collection of the DNA sample under this paragraph, the individual from whom a sample is collected shall be given notice that the DNA record may be expunged and the DNA sample destroyed in accordance with § 2-511 of this subtitle.
*522(iii) DNA evidence collected from a crime scene or collected as evidence of sexual assault at a hospital that a law enforcement investigator considers relevant to the identification or exoneration of a suspect shall be tested as soon as is reasonably possible following collection of the sample.
Section 2-504(3) of the Public Safety Article, Maryland Code (2003, 2011 Repl.Vol.) All subsequent references to the DNA Collection Act are to the Public Safety Article, Maryland Code (2003, 2011 Repl.Vol.), unless otherwise noted.


. Although the majority expressed skepticism that the statute could survive constitutional muster facially, it only declared the Act unconstitutional as applied to King, reasoning that "there are conceivable, albeit somewhat unlikely, scenarios where an arrestee may have altered his or her fingerprints or facial features (making difficult or doubtful identification through comparison to earlier fingerprints or photographs on record) and the State may secure the use of DNA samples, without a warrant under the Act, as a means to identify an arrestee, but not for investigatory purposes, in any event." King v. State, 425 Md. 550, 601, 42 A.3d 549, 580 (2012).


. As the majority notes, there is no record evidence that Corbin consented to the collection of DNA either orally or in his probation order.


. The record does not reflect the exact offense for which Corbin was convicted, but, as the majority notes, there is nothing to indicate that Corbin was convicted of a felony. Corbin v. State, 428 Md. 488, 508-09, 52 A.3d 946, 957-58, 2012 WL 3588705 (2012).